DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office correspondence is in response to the application filed on 5/14/2020.

3.	Claims 1-4, 7-8, 10-15 , 17-18, 20, 26-27 31, 33 , 37-39, 41 44-48 ,50, 53, 55-57, 61 , 63-65 , 68, 70-72 , 74 , 76 , 79-80 and 82-84 are pending.

4.	Claims 5-6, 9, 16 , 19, 21, 23-25, 28-30 , 32 , 34-36, 40 , 42-43,49, 51-52, 54, 58-60,62, 66-67, 69, 73 75, 77-78, 81 and 85 are cancelled.

Claim Objections
Claims 11, 15, 18, 45, 48, 53, 57, 64 ,74, 80 and 83 are objected to because of the following informalities. Dependent claims 11,15, 18, 45, 48, 53, 57 , 64 ,74, 80 and 83, should be dependent on the specific claim Applicant intends them to depend. 
For instance, the dependency of claim 11 should be described as: The system of claim 10, wherein …”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 -4,7-8, 10-15 , 17-18, 20, 26-27 31, 33 , 37-39, 41 44-48 ,50, 53, 55-57, 61 , 63-65 , 68, 70-72 , 74 , 76 , 79-80 and 82-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of copending, Application No. 16/874,106. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
Claims 1 and 21 of application no 16/874,106 teaches all the limitations of claims 1 and 37 of the current limitation, except for the limitation “a virtualization management node that administrates the plurality of virtual nodes of the process control system during the run-time operations of the industrial process plant”. However, it would been obvious to implement the current subject matter so the process control of the industrial process plant during the run-time operations of virtual nodes is administered by the virtualization management node.



Instant Application
Copending application no 16/874,106
1. A system of an industrial process plant, the system comprising: a process control system including a plurality of virtual nodes disposed in a virtual environment of the industrial process plant, 

a plurality of physical nodes disposed in a physical environment of the industrial process plant, and an I/O switch that is communicatively disposed between the plurality of virtual nodes and the plurality of physical nodes to transfer data between the plurality of virtual nodes and the plurality of physical nodes via publications and subscriptions while the I/O switch, 






at least some of the plurality of virtual nodes, and at least some of the plurality of physical nodes operate in conjunction during run-time operations of the industrial process plant to control an industrial process; and a virtualization management node that administrates the plurality of virtual nodes of the process control system during the run-time operations of the industrial process plant.


the I/O switch communicatively connecting a plurality of nodes of the process control system, and the I/O switch virtualizing at least one physical delivery mechanism of I/O data between the plurality of nodes by utilizing publish/subscribe layers corresponding to the plurality of nodes and the I/O switch, the process control system further including a process control loop comprising a field device disposed in a physical environment of the industrial 

included in the plurality of nodes communicatively connected via the I/O switch, and the process control loop executing during run-time operations of the industrial process plant to control at least a portion of an industrial process by utilizing a corresponding virtualized physical delivery mechanism provided by the I/O switch to deliver process I/O data between the field device and the controller.

by the virtualization management node, one or more system configuration databases of the industrial process plant, the one or more system configuration 

 an I/O switch to communicatively interconnect the one or more virtual 


 
virtualizing, by an I/O switch communicatively disposed between a plurality of nodes of the industrial process plant, at least one physical delivery 





by the I/O switch via a corresponding virtualized physical delivery mechanism 
the I/O switch, process I/O data between the field device and the process controller to thereby control the at least the portion of the industrial process. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1-4, 7-8, 10-15 , 17-18, 20, 26-27 31, 33 , 37-39, 41 44-48 ,50, 53, 55-57, 61 , 63-65 , 68, 70-72 , 74 , 76 , 79-80 and 82-84 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. (Pub No : US 2019/0041824 A1) in view of Maturana et al. (Pub No : US 2017/0025040 A1).


Regarding claim 1. 
Chavez teaches a system of an industrial process plant, the system (Chavez [0035] Fig 1 A industrial process control architecture)
comprising:
a process control system including a plurality of virtual nodes disposed in a virtual environment of the industrial process plant, a plurality of physical nodes disposed in a physical environment of the industrial process plant ( Chavez [0043] [0048] Fig 1A , Process control system, where CS node 130A and its component virtual machines 131A, hypervisor 132A, host operating system 133A, and hardware architecture 134A, include two or more nodes with many virtual machines distributed across these nodes interpreted as virtual environment of the industrial process plant, and plurality of physical nodes disposed in a physical environment of the industrial process plant ), and an I/O switch that is communicatively disposed between the plurality of virtual nodes and the plurality of physical nodes to transfer data between the plurality of virtual nodes and the plurality of physical nodes via publications and subscriptions while the I/O switch at least some of the plurality of virtual nodes ( Chavez [0163] [0178] Fig 4 , an ethernet switch communicatively coupled to a network; a microcontroller (MCU) to convert IO data from the IO subsystem where plurality of edge control nodes; an orchestration server; and wherein the plurality of edge control nodes interpreted as an I/O switch that transfer data between the plurality of virtual nodes and the plurality of physical nodes via publications and subscriptions), and at least some of the plurality of physical nodes operate in conjunction during run-time operations of the industrial process plant to control an industrial process ( Chavez [0086][0178] industrial control system comprising a plurality of edge control nodes with runtime operation interpreted as plurality of physical nodes operate in conjunction during run-time operations of the industrial process plant to control an industrial process).
Chavez does not teach a virtualization management node that administrates the plurality of virtual nodes of the process control system during the run-time operations of the industrial process plant.
However Maturana teaches a virtualization management node that administrates the plurality of virtual nodes of the process control system during the run-time operations of the industrial process plant ( Maturana [0069] [0071] Fig 9 virtualized controller on the cloud platform with runtime controls, virtual industrial devices in industrial plant system interpreted as administrates the plurality of virtual nodes of the process control system during the run-time operations of the industrial process plant) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Chavez by incorporating the teachings of Maturana. 
Doing so the system can automatically detect and communicate with the cloud platform upon installation at any facility by cloud agents, thus simplifying integration with existing cloud-based data storage, analysis, or reporting applications used by an enterprise. The system can facilitate efficient transfer of the data to the cloud, prepare the data for enhanced analysis in the cloud and reduce amount of cloud storage required to store the data.

Regarding claim 2. Chavez and Maturana teach the system of claim 1, and Chavez further teaches wherein: the plurality of virtual nodes includes at least one virtual run-time node, the at least one virtual run-time node including at least one of: a virtual process controller the plurality of physical nodes includes at least one of: a process controller ( Chavez [0059] [0084] Fig 12 , application runtime for industrial control system comprising controller to control virtual switches interpreted one virtual run-time node, the at least one virtual run-time node including at least one of: a virtual process controller the plurality of physical nodes includes at least one of: a process controller).

Regarding claim 3. Chavez and Maturana teach the system of claim 1 , and Chavez further teaches wherein: at least one virtual node of the plurality of virtual nodes and at least one physical node of the plurality of physical nodes are included in a process control loop that executes, during the run-time operations of the industrial process plant, to control at least a portion of the industrial process ( Chavez [0075] [0084] [0106] Fig 12 , application runtime for industrial control system comprising one or more nodes which functional blocks may represent application logic or control loops interpreted as a process control loop that executes, during the run-time operations of the industrial process plant, to control at least a portion of the industrial process); and the process control loop utilizes the I/O switch in lieu of any physical I/O device (Chavez [0077] [0153] process control with I/O interpreted as the process control loop utilizes the I/O switch in lieu of any physical I/O device ).

Regarding claim 4. Chavez and Maturana teach the system of claim 1 , and Chavez further teaches wherein: the virtualization management node administrates the plurality of virtual nodes responsive to one or more conditions of a physical computing platform supporting the virtual environment of the industrial process plant, the physical computing platform including one or more computing devices ( Chavez [0043] [0048] Fig 1A , Process control system, where CS node 130A and its component virtual machines 131A, hypervisor 132A, host operating system 133A, and hardware architecture 134A, include two or more nodes with many virtual machines distributed across these nodes interpreted one or more conditions of a physical computing platform supporting the virtual environment of the industrial process plant, the physical computing platform including one or more computing devices);
the one or more conditions corresponding to the physical computing platform supporting the virtual environment includes at least one of, respective availabilities of the one or more resources (Chavez [0078] [0083] determine system resources interpreted as measures of performance of the one or more resources, respective states of the one or more resources, or another type of condition of at least a portion of the physical computing platform); and
the one or more resources of the physical computing platform includes at least one of: a hardware resource or a software resource (Chavez [0033] [0052] software hardware resources interpreted as the one or more resources of the physical computing platform includes at least one of: a hardware resource or a software resource).

Regarding claim 7. Chavez and Maturana teach the system of claim 1 , and Chavez further teaches wherein the administration of the plurality of virtual nodes by the virtualization management node includes at least one of: a deletion of a particular virtual node included in the plurality of
virtual nodes, a creation of another virtual node, an activation of a stand-by virtual node, a re- allocation of resources, or another administrative action ( Chavez [0078][0083] creating virtual machines within a server and resource allocation interpreted deletion of a particular virtual node included in the plurality of
virtual nodes, a creation of another virtual node, an activation of a stand-by virtual node, a re- allocation of resources, or another administrative action).

Regarding claim 8. Chavez and Maturana teach the system of claim 1, and Chavez further teaches wherein the administration of the plurality of virtual nodes by the virtualization management node includes an administration of a specific virtual node by the virtualization management node, and the administration of the specific virtual node includes at least one of: storing a respective configuration of at least a portion of the specific virtual node (Chavez [0043] [0048] [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted as virtual node by the virtualization management node, and the administration of the specific virtual node includes at least one of: storing a respective configuration of at least a portion of the specific virtual node).

Regarding claim 10. Chavez and Maturana teach the system of claim 1 , and Chavez further teaches wherein: the plurality of virtual nodes of the process control system comprises a plurality of virtual run-time nodes (Chavez [0084] [0106] Fig 12 , application runtime for industrial control system comprising one or more nodes interpreted as the plurality of virtual nodes of the process control system comprises a plurality of virtual run-time nodes);
the system further comprises a simulation system disposed in the virtual environment of the industrial process plant (Chavez [0081][0082][0088] simulation in the virtual environment of the industrial process system interpreted as simulation system disposed in the virtual environment of the industrial process plant) ,
the simulation system including the I/O switch and another plurality of virtual nodes, the another plurality of virtual nodes comprising one or more simulated nodes (Chavez [0077] [0081] process control with I/O interpreted the simulation system including the I/O switch and another plurality of virtual nodes, the another plurality of virtual nodes comprising one or more simulated nodes),
each simulated node of the one or more simulated nodes simulating at least a portion of one or more physical devices or components which are deployable in the physical environment of the industrial process plant(Chavez [0081][0084][0088] simulation in the virtual environment of the industrial process system interpreted simulated nodes simulating at least a portion of one or more physical devices or components which are deployable in the physical environment of the industrial process plant), and the one or more physical devices or components including at least one of: a process controller( Chavez [0059] [0084] Fig 12 industrial control system comprising controller to control virtual switches interpreted including at least one of: a process controller).

Regarding claim 11. Chavez and Maturana teach the system of the preceding claim, and Maturana further teaches wherein the at least the portion of the one or more physical devices or components simulated by the each simulated node includes a portion of a particular physical device or component, and the portion of the particular physical device or component includes at least one of: a module (Maturana [0032] simulation system module ).

Regarding claim 12. Chavez and Maturana teach the system of claim 10, and Maturana further teaches wherein a single, unitary simulated node simulates a plurality of physical devices or components which are deployable to operate in concert during the run-time operations of the industrial process plant(Maturana [0069] [0106] runtime simulation of industrial process plant).

Regarding claim 13. Chavez and Maturana teach the system of claim 10, and Chavez further teaches wherein the one or more simulated nodes includes a plurality of simulated nodes that operate in concert to simulate a function or behavior of the run-time operations of the industrial process plant( Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted as virtualization management node with runtime engine controls client interface component virtual 

Regarding claim 14. Chavez and Maturana teach the system of claim 10, and Chavez further teaches wherein: the simulation system executes a simulation run including a particular simulated node of the one or more simulated nodes(Chavez [0081][0082][0088] simulation in the virtual environment of the industrial process system interpreted as simulation system executes a simulation run including a particular simulated node of the one or more simulated nodes);
the simulation run includes communications between the particular simulated node and at least one of: a particular virtual run-time node of the process control system(Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted particular virtual run-time node of the process control system); and
the at least one of the particular virtual run-time node or the particular physical node is operating configured to operate during the run-time operations of the industrial process plant( Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted as the at least one of the particular virtual run-time node or the particular physical node is operating configured to operate during the run-time operations of the industrial process plant).

Regarding claim 15. Chavez and Maturana teach the system of the preceding claim, and Maturana further teaches wherein: the particular simulated node includes a respective component behavior module (Maturana [0032] simulation system module interpreted as component behavior module); and
the virtualization management node causes the respective component behavior module of the particular simulated node to be downloaded into a respective physical node disposed in the physical environment of the industrial process plant after a completion of the simulation run ( Maturana [0070] [0080] Fig 12 virtualized controller control interpreted as virtualization management node with runtime engine controls client interpreted as respective component behavior module of the particular simulated node to be downloaded into a respective physical node disposed in the physical environment of the industrial process plant after a completion of the simulation run) 

Regarding claim 17. Chavez and Maturana teach the system of claim 10, and Chavez further teaches wherein the simulation system further includes a simulator access mechanism via which an application provides and receives one or more simulated values that are utilized in a simulation run executed by the simulation system; and the simulator access mechanism interfaces with the I/O switch to provide and/or receive the one or more simulated values( Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted simulator access mechanism via which an application provides and receives one or more simulated values that are utilized in a simulation run executed by the simulation system; and the simulator access mechanism interfaces with the I/O switch to provide and/or receive the one or more simulated values).

Regarding claim 18. Chavez and Maturana teach the system of the preceding claim, and Maturana further teaches wherein the simulator access mechanism includes an Application Programming Interface (Maturana [0043] [0060] simulator access mechanism includes an Application Programming Interface ).

Regarding claim 20. Chavez and Maturana teach the system of claim 17, and Chavez further teaches wherein the simulator access mechanism is configured to at least one of: communicate with the application via a standardized data or communication protocol (Chavez [0066] using networking protocols such as Open vSwitch Database Management Protocol (OVSDB ); or utilize respective identifications of the one or more simulated nodes that are stored in system configuration database of the industrial process plant, the system configuration database of the industrial process plant storing at least one physical configuration of the industrial process plant (Chavez [0043] [0048] [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted as configuration database of the industrial process plant, the system configuration database of the industrial process plant storing at least one physical configuration of the industrial process plant).

Regarding claim 22. Chavez and Maturana teach the system of claim 17, wherein:
the simulator access mechanism is configured to operate on one or more simulation commands to thereby at least one of: execute the simulation run at a run-time pace (Maturana [0040][0042] simulation commands interpreted as to execute the simulation run at a run-time pace)

Regarding claim 26. Chavez and Maturana teach the system of claim 17, and Maturana further teaches wherein the simulator access mechanism maintains one or more states a state of a simulated module (Maturana [0032] simulation system module ).

Regarding claim 27. Chavez and Maturana teach the system of claim 17, and Chavez further teaches wherein the simulator access mechanism is provided by the virtualization management node( Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted simulator access mechanism is provided by the virtualization management node).

Regarding claim 31. Chavez and Maturana teach the system of claim 1, and Chavez further teaches wherein the virtualization management node interfaces with one or more other applications on behalf of the virtual environment, and the one or more applications include at least one of: a user interface application, an application executing in an Information Technology (IT) layer associated with the industrial process plant, an application executing in an Operations Technology (OT) layer of the industrial process plant, an Internet of Things (loT) application (Chavez [0050][0120] application interface for an Internet of Things (loT) application).

Regarding claim 33. Chavez and Maturana teach the system of claim1, and Chavez further teaches wherein the virtualization management node automatically at least one of creates, configures, or administrates at least a portion of the plurality of virtual nodes of the process control system and any other virtual nodes disposed in the virtual environment of the industrial process plant without any in-line user input(Chavez [0053] [0070] [0079] Fig 6 obtain data from data concentrator, and collection services component, configuration information in the message queuing database interface which determine the virtualized node interpreted as automatically at least one of creates, configures, or administrates at least a portion of the plurality of virtual nodes of the process control system and any other virtual nodes disposed in the virtual environment of the industrial process plant without any in-line user input).

Regarding claim 37. Chavez teaches a method, at a virtualization management node, of administering a virtual environment of an industrial process plant (Chavez [0035] Fig 1 A industrial process control architecture interpreted as method, at a virtualization management node, of administering a virtual environment of an industrial process plant), the method comprising:
accessing, by the virtualization management node, one or more system configuration databases of the industrial process plant, the one or more system configuration databases storing one or more configurations of a physical environment of the industrial process plant ( Chavez [0043] [0048] [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted accessing, by the virtualization management node, one or more system configuration databases of the industrial process plant, the one or more system configuration databases storing one or more configurations of a physical environment of the industrial process plant );
based on the accessing, obtaining, by the virtualization management node, information indicative of at least one configuration of the industrial process plant ( Chavez [0053] [0106] obtain data from data concentrator of a industrial system interpreted as obtaining, by the virtualization management node, information indicative of at least one configuration of the industrial process plant) ;
based on the obtained configuration information, automatically determining, by the virtualization management node, a number of one or more virtual nodes and/or respective types of the one or more virtual nodes to support the at least one configuration of the industrial process plant (Chavez [0053] [0070] [0079] Fig 6 obtain data from data concentrator, and collection services component, configuration information in the message queuing database interface which determine the virtualized node interpreted as automatically determining, by the virtualization management node, a number of one or more virtual nodes and/or respective types of the one or more virtual nodes to support the at least one configuration of the industrial process plant )
creating, by the virtualization management node, the one or more virtual nodes within the virtual environment of the industrial process plant ( Chavez [0078][0163] 
configuring, by the virtualization management node, an I/O switch to communicatively interconnect the one or more virtual nodes ( Chavez [0058][0059] configuration of FIG. 3A illustrates the operation of respective virtual machines interpreted as configuring, by the virtualization management node, an I/O switch to communicatively interconnect the one or more virtual nodes) ; 
Chavez does not teach initializing, by the virtualization management node, the one or more virtual nodes and the I/O switch, thereby forming a virtual communications network in the virtual environment of the industrial process plant
However Maturana teaches initializing, by the virtualization management node, the one or more virtual nodes and the I/O switch, thereby forming a virtual communications network in the virtual environment of the industrial process plant (Maturana [0070][0080] [0094] Fig 12 basic routines to transfer information between elements within the computer during the start interpreted as initializing, by the virtualization management node interpreted as virtualization management node component virtual machines of one or more workstations or other client devices of an industrial system interpreted as the one or more virtual nodes and the I/O switch, thereby forming a virtual communications network in the virtual environment of the industrial process plant ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Chavez by incorporating the teachings of Maturana. 


Regarding claim 38. Chavez and Maturana teach the method of claim 37, and Chavez further teaches comprising further configuring, by the virtualization management node, the I/O switch to communicatively interconnect one or more physical nodes of the industrial process plant with the one or more virtual nodes, the one or more physical nodes disposed in the physical environment of the industrial process plant( Chavez [0058][0059] configuration of FIG. 3A illustrates the operation of respective virtual machines interpreted as configuring, by the virtualization management node, an I/O switch to communicatively interconnect one or more physical nodes of the industrial process plant with the one or more virtual nodes, the one or more physical nodes disposed in the physical environment of the industrial process plant).

Regarding claim 39. Chavez and Maturana teach the method of claim 37, and Chavez further teaches wherein creating one or more virtual nodes includes creating at least one virtual run-time node, and wherein initializing the one or more virtual nodes includes initializing the at least virtual run-time node to operate in conjunction with at least one physical node disposed in the physical environment of the industrial process plant to control an industrial process during run-time operations of the industrial process plant. ( Chavez [0078][0163] creating virtual machines within a server, injecting code into control loops interpreted as creating, by the virtualization management node, initializing the at least virtual run-time node to operate in conjunction with at least one physical node disposed in the physical environment of the industrial process plant to control an industrial process during run-time operations of the industrial process plant)

Regarding claim 41. Chavez and Maturana teach the method of claim 37
and Chavez further teaches comprising automatically determining, by the virtualization management node based on the obtained configuration information, at least one of: one or more virtual templates or one or more virtual subsystems(Chavez [0053] [0070] [0079] Fig 6 obtain data from data concentrator, and collection services component, configuration information which determine the virtualized node interpreted as determining, by the virtualization management node based on the obtained configuration information, at least one of: one or more virtual templates or one or more virtual subsystems); and wherein creating the one or more virtual nodes includes creating at least one virtual node based on the at least one of the one or more virtual templates or the one or more virtual subsystems( Chavez [0078][0163] creating virtual machines within a server, injecting code into control loops interpreted as creating the one or more virtual nodes includes creating at least one virtual node based on the at least one of the one or more virtual templates or the one or more virtual subsystems).

Regarding claim 44. Chavez and Maturana teach the method of claim 37 and Chavez further teaches wherein creating the one or more virtual nodes includes creating a respective publish/subscribe layer for each virtual node included in the one or more virtual nodes ( Chavez [0084] [0075] [0106] Fig 12 , application runtime for industrial control system comprising one or more nodes which functional blocks may represent application logic or control loops interpreted more virtual nodes includes creating a respective publish/subscribe layer for each virtual node included in the one or more virtual nodes)..

Regarding claim 45. Chavez and Maturana teach the method of the preceding claim, and Chavez further teaches comprising creating, by the virtualization management node, a respective virtual Process I/O (PIO) subsystem for each of at least some of the one or more virtual nodes ( Chavez [0084] [0075] [0106] Fig 12 , application runtime for industrial control system comprising one or more nodes which functional blocks may represent application logic or control loops interpreted as virtualization management node, a respective virtual Process I/O (PIO) subsystem for each of at least some of the one or more virtual nodes).

Regarding claim 46. Chavez and Maturana teach the method of claim, and Chavez further teaches comprising: creating, by the virtualization management node, a respective publish/subscribe layer for each of one or more physical nodes disposed in the physical environment of the industrial process plant ( Chavez 
distributing, by the virtualization management node, the respective publish/subscribe layers to the one or more physical nodes ( Chavez [0043] [0048] [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted as distributing, by the virtualization management node, the respective publish/subscribe layers to the one or more physical nodes);; and
configuring, by the virtualization management node, the I/O switch to communicatively connect the one or more physical nodes with the virtual environment of the industrial process plant via the respective publish/subscribe layers ( Chavez [0043] [0048] [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted as configuring, by the virtualization management node, the I/O switch to communicatively connect the one or more physical nodes with the virtual environment of the industrial process plant via the respective publish/subscribe layers).

Regarding claim 47. Chavez and Maturana teach the method of claim 37, and Chavez further teaches comprising:
automatically determining, by the virtualization management node based on the obtained configuration information, respective configurations of the one or more virtual nodes (Chavez [0053] [0070] [0079] Fig 6 obtain data from data concentrator, and collection services component, configuration information in the message queuing database interface which determine the virtualized node interpreted as automatically determining, by the virtualization management node based on the obtained configuration information, respective configurations of the one or more virtual nodes); and storing the respective configurations of the one or more virtual nodes in a virtual environment configuration database (Chavez [0043] [0048] [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted storing the respective configurations of the one or more virtual nodes in a virtual environment configuration database).

Regarding claim 48. Chavez and Maturana teach the method of the preceding claim, and Chavez further teaches comprising at least one of: creating, by the virtualization management node, at least one other virtual component of the virtual environment of the industrial process plant, and storing respective configurations of the at least one other virtual component in the virtual environment configuration database ( Chavez [0078][0163] creating virtual machines within a server, injecting code into control loops interpreted as creating, by the virtualization management node, at least one other virtual component of the virtual 
storing a configuration of the virtual communications network in the virtual environment configuration database (Chavez [0043] [0048] [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted as storing a configuration of the virtual communications network in the virtual environment configuration database).


Regarding claim 50. Chavez and Maturana teach the method of claim 47, and Chavez further teaches wherein: the virtual environment configuration database is included in the one or more system configuration databases of the industrial process plant (Chavez [0043] [0048] [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted as the virtual environment configuration database is included in the one or more system configuration databases of the industrial process plant); and
the method further comprises one of: (i) storing, by the virtualization management node, the virtual environment configuration database as a master virtual environment configuration database in the one or more system configuration databases of the industrial process plant; and storing, by the virtualization management node, a copy of the master virtual environment configuration database within the virtual environment of the industrial process plant (Chavez [0043] [0048] [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted storing, by the virtualization management node, the virtual environment configuration database as a master virtual environment configuration database in the one or more system configuration databases of the industrial process plant; and storing, by the virtualization management node, a copy of the master virtual environment configuration database within the virtual environment of the industrial process plant).

Regarding claim 53. Chavez and Maturana teach the method of the preceding claim , and Chavez further teaches comprising at least one of: coordinating, by the virtualization management node, change management of data stored in one of the master virtual environment configuration database or the copy of the master virtual environment configuration database with data stored in the other one of the master virtual environment configuration database or the copy of the master virtual environment configuration database ( Chavez [0049] [0082] database in implementing platform are coordinated, by the virtualization management node interpreted as coordinating, by the virtualization management node, change management of data stored in one of the master virtual environment configuration database or the copy of the master virtual environment configuration database with data stored in the other one of the master virtual environment configuration database or the copy of the master virtual environment configuration database).


Regarding claim 55. Chavez and Maturana teach the method of claim 47 , and Maturana further teaches wherein: at least one of the virtual environment configuration database or the one or more system configuration databases stores a system process data simulation definition, the system process data simulation definition defining a set of data values and/or a set of types of data values for simulation ( Maturana [0062] [0063] configuration store in database interpreted as configuration databases stores a system process data simulation definition, the system process data simulation definition defining a set of data values and/or a set of types of data values for simulation) ;
the method further comprises assigning, by the virtualization management node, respective data tags to the set of data values and/or the set of types of data values for simulation, and storing the assigned respective data tags in at least one of virtual environment configuration database or the one or more system configuration databases (Maturama [0054] [0063] tags value in database interpreted as data tags to the set of data values and/or the set of types of data values for simulation, and storing the assigned respective data tags in at least one of virtual environment configuration database or the one or more system configuration databases); and
the assigned respective data tags are utilized during simulation runs executed in the virtual environment of the industrial process plan(Maturama [0054] [0063] tags 

Regarding claim 56. Chavez and Maturana teach the method of claim 37, and Chavez further teaches comprising, while the industrial press plant is operating during run-time to control an industrial process: monitoring, by the virtualization management node, at least one of: the I/O switch, the one or more virtual nodes, the virtual communications network, any other virtual components of the virtual environment( Chavez [0134] [0155] monitor virtual environment).
; and automatically performing, by the virtualization management node, a mitigating action based on the monitoring( Chavez [0134] [0155] monitor hardware parameter in virtual environment).

Regarding claim 57. Chavez and Maturana teach the method of the preceding claim, and Chavez further teaches wherein: the monitoring includes monitoring at least one of: another type of hardware and/or software performance issue of a physical computing platform supporting the virtual environment ( Chavez [0134] [0155] monitor hardware parameter in virtual environment); and
the automatically performing the mitigating action includes at least one of: adjusting a resource allocation, activating a stand-by virtual node, creating another virtual node, deleting one of the one or more virtual nodes, or automatically leveling loads of the one or more virtual nodes based on one or more of an amount of network traffic on the virtual communications network, multiple physical computing devices of a physical computing platform supporting the virtual environment, multiple physical data links of the physical computing platform, or multiple physical networks of the physical computing platform (Chavez [0053] [0070] [0079] Fig 6 obtain data from data concentrator, and collection services component, configuration information in the message queuing database interface which determine the virtualized node interpreted as the automatically performing the mitigating action includes at least one of: adjusting a resource allocation, activating a stand-by virtual node, creating another virtual node, deleting one of the one or more virtual nodes, or automatically leveling loads of the one or more virtual nodes based on one or more of an amount of network traffic on the virtual communications network, multiple physical computing devices of a physical computing platform supporting the virtual environment, multiple physical data links of the physical computing platform, or multiple physical networks of the physical computing platform).

Regarding claim 61. Chavez and Maturana teach the method of claim 37, and Maturana further teaches comprising administering, by the virtualization management node, at least one of: the I/O switch,
the one or more virtual nodes, the virtual communications network, or any other virtual components of the virtual environment, the administering including at least one of: migrating the at least one of: the I/O switch, the one or more virtual nodes, the virtual communications network, or the any other virtual components of the virtual environment to another portion of the virtual environment( Maturana [0055] [0080] migration of data in one virtual environment to another )

Regarding claim 63. Chavez and Maturana teach the method of claim 37, and Chavez further teaches wherein: creating, by the virtualization management node, the one or more virtual nodes includes creating one or more simulated nodes ( Chavez [0078][0163] creating virtual machines within a server, injecting code into control loops interpreted as creating, by the virtualization management node, the one or more virtual nodes includes creating one or more simulated nodes);
each simulated node of the one or more simulated nodes simulates at least a portion of one or more physical devices or components which are deployable in the physical environment of the industrial process plant (Chavez [0053] [0070] [0079] Fig 6 obtain data from data concentrator, and collection services component, configuration information in the message queuing database interface which determine the virtualized node interpreted as each simulated node of the one or more simulated nodes simulates at least a portion of one or more physical devices or components which are deployable in the physical environment of the industrial process plant); and
the one or more physical devices or components include at least one of type of physical device or component disposed within the physical environment of the industrial process plant ( Chavez [0058][0059] configuration of FIG. 3A illustrates the operation of respective virtual machines interpreted as the one or more physical devices or components include at least one of type of physical device or component disposed within the physical environment of the industrial process plant).

Regarding claim 64, Chavez and Maturana teach the method of the preceding claim, and Maturana further teaches wherein the at least the portion of the one or more physical devices or components simulated by the each simulated node includes a portion of a particular physical device or component, and the portion of the particular physical device or component includes at least one of: a module (Maturana [0032] simulation system module).

Regarding claim 65, Chavez and Maturana teach the method of claim 63, and Chavez further teaches comprising executing, via the virtualized management node, a simulation run including at least some of the one or more simulated nodes at least portions of the one or more physical devices or components simulated by the at least some of the one or more simulated nodes( Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted as virtualized management node, a simulation run including at least some of the one or more simulated nodes at least portions of the one or more physical devices or components simulated by the at least some of the one or more simulated nodes).


Regarding claim 68, Chavez and Maturana teach the method of the preceding claim, and Chavez further teaches wherein executing the simulation run comprises executing the simulation run in conjunction with at least one physical node that is disposed in the physical environment of the industrial process plant and that is communicatively connected to the virtual environment via the I/O switch( Chavez 

Regarding claim 70. Chavez and Maturana teach the method of claim 65, and Chavez further teaches wherein executing the simulation run including the at least some of the one or more simulated nodes comprises executing a simulation run of an entirety of a process control system of the industrial process plant as defined in the one or more system configuration databases of the industrial process plant, and the one or more simulated nodes collectively simulate the entirety of the process control system( Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted as simulated nodes comprises executing a simulation run of an entirety of a process control system of the industrial process plant as defined in the one or more system configuration databases of the industrial process plant, and the one or more simulated nodes collectively simulate the entirety of the process control system).

Regarding claim 71. Chavez and Maturana teach the method of claim 65, and Chavez further teaches wherein:
executing the simulation run including the at least some of the one or more simulated nodes includes executing a simulation run of a set of simulated nodes simulating a physical component that is operating within the physical environment of the industrial process plant during run-time, the set of simulated nodes being a virtual twin of the physical component( Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted as executing a simulation run of a set of simulated nodes simulating a physical component that is operating within the physical environment of the industrial process plant during run-time, the set of simulated nodes being a virtual twin of the physical component); and
the method further comprises downloading a component behavior module executed by the virtual twin of the physical component into the physical component operating within the physical environment of the industrial process plant upon an approval of the executed simulation run(Chavez [0053] [0070] [0079] Fig 6 obtain data from data concentrator, and collection services component, configuration information in the message queuing database interface which determine the virtualized node interpreted as downloading a component behavior module executed by the virtual twin of the physical component into the physical component operating within the physical environment of the industrial process plant upon an approval of the executed simulation run).

Regarding claim 72. Chavez and Maturana teach the method of claim 63, and Chavez further teaches wherein: the virtual environment provides a simulator access mechanism via which applications access the virtual environment for simulations ( Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted as virtualization management node with runtime engine controls client the simulator access mechanism is communicatively connected to the I/O switch; and the method further comprises executing a simulation run including at least some of the one or more simulated nodes based on the simulator access mechanism, including delivering simulator run-time process data between the at least some of the one or more simulated nodes and the simulator access mechanism(Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted as simulated nodes based on the simulator access mechanism, including delivering simulator run-time process data between the at least some of the one or more simulated nodes and the simulator access mechanism).

Regarding claim 74. Chavez and Maturana teach the method of the preceding claim, and Maturana further teaches comprising hosting, by the virtualization management node, the simulator access mechanism, and exposing the simulator access mechanism to the applications ( Maturana [0070] [0080] Fig 12 virtualized controller control interpreted as virtualization management node with runtime engine controls client interpreted hosting, by the virtualization management node, the simulator access mechanism, and exposing the simulator access mechanism to the applications). 

Regarding claim 76. Chavez and Maturana teach the method of claim 72, and Chavez further teaches wherein the simulator access mechanism includes an Application Programming Interface (API), and the applications include at least one of: a user interface application (Chavez [0050][0120] application interface for an Internet of Things (loT) application).

Regarding claim 79. Chavez and Maturana teach the method of claim 72, and Maturana further teaches wherein executing the simulation run includes executing the simulation run based on one or more simulation commands received via one of the applications via the simulator access mechanism speed up a pace of the simulation run (Maturana [0040][0042] simulation commands interpreted as to speed up a pace of the simulation run).

Regarding claim 80. Chavez and Maturana teach the method of the preceding claim, and Maturana further teaches wherein the one or more simulation commands include respective simulation commands to at least one of: speed up a pace of the simulation run (Maturana [0040][0042] simulation commands interpreted as to speed up a pace of the simulation run).

Regarding claim 82. Chavez and Maturana teach the method of claim 72, and Maturana further teaches wherein the simulator access mechanism maintains one or more states associated with the at least some of the one or more simulated nodes (Maturana [0032] simulation system node).

Regarding claim 83. Chavez and Maturana teach the method of the preceding claim, and Maturana further teaches wherein: the simulator access mechanism maintains one or more states associated with one or more other components of the virtual environment of the industrial process plant and/or of the physical environment of the industrial process plant in conjunction with maintaining the one or more states associated with the at least some of the one or more simulated nodes hosting, by the virtualization management node, the simulator access mechanism, and exposing the simulator access mechanism to the applications ( Maturana [0070] [0080] Fig 12 virtualized controller control interpreted as virtualization management node with runtime engine controls client interpreted as virtual environment of the industrial process plant and/or of the physical environment of the industrial process plant in conjunction with maintaining the one or more states associated with the at least some of the one or more simulated nodes hosting, by the virtualization management node, the simulator access mechanism, and exposing the simulator access mechanism to the applications); and
the simulator access mechanism updates the one or more states corresponding to the one or more other components of the industrial process plant during the simulation run (Maturana [0069] [0106] runtime simulation of industrial process plant interpreted as simulator access mechanism updates the one or more states corresponding to the one or more other components of the industrial process plant during the simulation run).

Regarding claim 84. Chavez and Maturana teach the method of claim 82, and Maturana further teaches wherein the one or more states corresponding to the simulation run includes at least one of state of a simulated device ( Maturana [0077] state of simulated device ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455